LOGO [g232803232803.jpg]    EXHIBIT 10.38

August 9, 2011

Michelle Gass

Dear Michelle:

Thank you for your contributions to the Company’s success and congratulations on
your promotion to president, EMEA. I value your passion for the organization and
look forward to you continuing in your new position, which will begin on
October 3, 2011.

Here are the specifics of your offer:

Assignment

You will be working in London, U.K. on an expatriate assignment. Starbucks
anticipates the duration of your assignment to be three (3) years. Starbucks
reserves the right to shorten or lengthen the duration of your assignment for
any reason.

Salary and Bonus

Salary and bonus target changes for fiscal 2012 will be considered by the
Compensation and Management Development Committee of the Board (the
“Compensation Committee”) at their September meeting. Any approved changes will
be effective October 3, 2011.

Stock

You will remain eligible for the Starbucks Corporation Amended and Restated 2005
Key Employee Sub-Plan to the 2005 Long-Term Equity Incentive Plan (the “Key
Employee Plan”) and the Starbucks Corporation Employee Stock Purchase Plan –
1995 (S.I.P.) while on assignment.

You should obtain tax advice before exercising stock options or selling shares
while you are on assignment due to potentially severe tax implications. (See the
Tax section of the International Assignment Addendum for more information.)

The Company’s executive stock ownership guidelines will continue to apply to
you. Any changes to your minimum stock ownership level as president, EMEA will
be considered by the Compensation Committee in September.

Savings

As long as you are on the U.S. Payroll, your service will be counted for
purposes of determining eligibility for the Management Deferred Compensation
Plan (MDCP) and the Future Roast 401(k) Savings Plan (401(k) Plan), while on
expatriate assignment. If you have questions about MDCP or the 401(k) Plan,
please contact the Starbucks Savings Team at savings@starbucks.com. You may
obtain more information about the plans on the Savings link at
http://LifeAt.sbux.com.

Medical Benefits

For the duration of your international assignment, you will be enrolled in
Starbucks Expatriate Health Plan insured by CIGNA International, which replaces
your current health plan. (Please refer to the attached International Assignment
Addendum for more details.)



--------------------------------------------------------------------------------

Michelle Gass

Page 2

 

Executive Physical Exam

You will continue to be eligible to participate in Starbucks executive physical
program.

Executive Life Insurance

You will continue to receive partner life coverage equal to three (3) times your
annualized base pay, paid for by Starbucks. You may purchase up to an additional
two (2) times your annualized base pay (for a total of five (5) times pay) to a
maximum life insurance benefit of $2,000,000.

Relocation and Expatriate Benefits

You are presently scheduled to relocate to London on or around August 15, 2011.
Typical and customary expenses will be paid by Starbucks. Starbucks wants your
move to be a positive one. To assist you, we have partnered with Paragon to
provide you with relocation services. You will be assigned a consultant who will
be your central point of contact to address issues and questions you may have
regarding your relocation. Your relocation package is outlined in the attached
International Assignment Addendum and further information on these benefits can
be found in the Relocation Guidelines to be provided to you by Paragon. Typical
expatriate benefits while on assignment, such as tax equalization, host country
housing and goods and services differential, are outlined in the attached
International Assignment Addendum.

Section 16 Obligations

As president, EMEA, you will be subject to the reporting requirements of
Section 16 of the Securities Exchange Act of 1934, as amended, and responsible
for filings with the Securities Exchange Commission. Starbucks legal counsel
will assist you with your filings.

Recovery of Incentive Compensation Policy

As a Section 16 officer of the Company, you are also subject to the Starbucks
Recovery of Incentive Compensation Policy (the “Clawback Policy”). The Clawback
Policy is included in the attached consent which you are required to sign
indicating that you have read and agree to the terms and conditions of the
policy.

Insider Trading Policy

As an executive of the Company, you will continue to be prohibited from trading
Starbucks securities (or, in some circumstances, the securities of companies
doing business with Starbucks) from time to time in accordance with the
Company’s Insider Trading Policy and Blackout Procedures.

Coffee Hedging

As an officer of the Company, you are prohibited from trading in coffee
commodity futures for your own account.

Your employment with Starbucks Coffee Company will be “at will,” meaning that
either you or the Company will be entitled to terminate your employment at any
time and for any reason, not prohibited by law.

On behalf of the entire team, I wish you the best in your new role and look
forward to your continued success and partnership.

Warm regards,

 

/s/    Howard Schultz

Howard Schultz

chairman, president and chief executive officer



--------------------------------------------------------------------------------

Michelle Gass

Page 3

 

cc:   

partner file

Kalen Holmes

Enc.   

International Assignment Addendum

Non-Competition Agreement

Starbucks Recovery of Incentive Compensation Policy Consent

I accept employment with Starbucks Corporation, and its wholly-owned
subsidiaries, according to the terms set forth above.

 

/s/    Michelle Gass    

8.14.2011

  Michelle Gass     Date  

Please sign and return one copy of this letter, the International Assignment
Addendum, the Non-Competition Agreement, and the Starbucks Recovery of Incentive
Compensation Policy Consent to Kalen Holmes.